Citation Nr: 9932131	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  99-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, including gastritis and Helicobacter pylori 
infection.

2.  Entitlement to a compensable rating for postoperative 
residuals of bilateral inguinal hernia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the VA RO&IC in 
St. Paul, Minnesota.  

In June 1999, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for 
gastrointestinal disability, including gastritis and 
Helicobacter pylori infection, is not plausible.

3.  From November 13 through November 17, 1997, the veteran 
had recurrence of a post-operative left inguinal hernia which 
did not require the support of a truss or belt and which was 
remediable in nature. 

4.  On November 18, 1997, the veteran underwent surgery to 
correct the recurrent, postoperative left inguinal hernia, 
after which the RO&IC assigned a temporary total rating from 
November 18, 1997, through January 31, 1998, for a period of 
convalescence. 

5.  Since February 1, 1998, the veteran's post-operative 
residuals of bilateral inguinal hernias have been manifested 
primarily by complaints of numbness and shooting pain without 
evidence of recurrence of either hernia or the need for 
support by a truss or belt.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
gastrointestinal disability, including gastritis and 
Helicobacter pylori infection, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 10 percent rating for the period from 
November 13 through November 17, 1997, for the recurrent 
postoperative left inguinal hernia, have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7338 (1997).

3.  The criteria for a current compensable rating for 
bilateral inguinal hernia disability, status postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gastrointestinal Disability

The veteran seeks service connection for gastrointestinal 
disability, including gastritis and Helicobacter pylori 
infection.  Service connection connotes many factors, but 
basically, it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For certain disabilities, such as a 
duodenal ulcer, service connection may be presumed when that 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran's service medical records are completely negative 
for any complaints or clinical findings of gastrointestinal 
disability.  Indeed, the report of his April 1967 service 
separation examination shows that his abdomen and viscera 
were normal.

Gastrointestinal complaints were not clinically recorded 
until January 1972 (medical records from the Duluth Clinic), 
when an upper gastrointestinal series confirmed the presence 
of a duodenal ulcer.  Although the veteran reported a 5 year 
history of stomach pain, there is no medical evidence that 
his ulcer was present in service or within the first year 
after his discharge from service.  

A history of gastritis was not clinically reported until 
1993, and H. pylori infection was not clinically reported 
until 1996.  In August 1998, a VA physician indicated that 
the veteran's Helicobacter infection with epigastric distress 
commenced in service; however, that conclusion simply 
represented a reiteration of history reported by the veteran, 
and was not based on any objective medical evidence of record 
which supported that conclusion.  Moreover, there is no 
evidence of current gastrointestinal disability, including a 
duodenal, ulcer, gastritis, or Helicobacter pylori infection.  
Rather, the most recent evidence suggests that since the 
veteran's treatment for Helicobacter pylori infection, his 
symptoms have ceased (See, e.g., November 1997 report from 
St. Mary's Medical Center and the August 1998 VA examination 
report).  While the veteran has testified that his symptoms 
can lie dormant and recur, there is no evidence that this has 
happened in his case.  In this regard, it must be emphasized 
that the veteran is not qualified to render a medical 
opinion.  Similarly, extrapolated information from medical 
articles and treatises not specific to his particular case 
does not represent competent evidence of a nexus to well 
ground his claim.  It follows then that the record contains 
no competent evidence of a plausible basis for service 
connection for gastrointestinal disability.  Accordingly, 
that claim is not well grounded.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, the RO has already provided such 
information in evidence requests from VA to the veteran and 
in the Statement of the Case.  Despite that information, he 
has not cited any outstanding evidence which could be used to 
support his claim.  


II.  The Inguinal Hernias

The Board finds that the veteran's claim of entitlement to a 
compensable rating for bilateral inguinal hernias is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected bilateral inguinal hernia.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability. 

The RO&IC's April 1998 decision granted service connection 
for a bilateral hernia and assigned a noncompensable 
evaluation.  As such, it is an initial rating award.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

An inguinal hernia is rated in accordance with 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  Under that code, a 
noncompensable rating is warranted for a small, reducible 
hernia, or one without true hernia protrusion, or one that is 
remediable and has not been operated on.  A 10 percent rating 
is warranted for a postoperative, recurrent hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent rating is warranted for a small, recurrent, 
postoperative hernia, or an unoperated irremediable hernia, 
that is not well supported by a truss, or not readily 
reducible. A 60 percent evaluation is warranted for a large, 
recurrent, postoperative hernia, which is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  In a "NOTE" immediately following 
that Diagnostic Code, it is directed that 10 percent is added 
for bilateral involvement, provided that the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated and that a 10 percent rating is to 
be added for the second hernia, provided that the second 
hernia is compensable.

The service medical records show that in April 1966, the 
veteran underwent a right inguinal herniorrhaphy.  His 
postoperative course was benign with no further episodes of 
agitation.  In February 1967, he underwent a left inguinal 
herniorrhaphy which healed well with no difficulty.  

There is no evidence of any problems with either hernia 
repair until September 1997, when a left inguinal hernia 
recurred.  Although that recurrence had not been repaired as 
of the effective date of service connection, November 13, 
1997, through November 17, 1997, it was remediable in nature, 
and there was no evidence that it required the support of a 
truss or belt.  As there had been no clinical demonstration 
of postoperative recurrence of the right inguinal hernia 
during the relevant period, the second (right) hernia was not 
compensable.  Consequently, a 10 percent evaluation is 
warranted for the postoperative recurrent left inguinal 
hernia prior to the corrective surgery on November 18, 1997, 
without the addition of a 10 percent rating for the 
nonrecurrent second (right) inguinal hernia.  

The corrective left inguinal hernia surgery included the use 
of a Marlex plug and patch.  From the date of the surgery 
through January 31, 1998, the RO assigned a 100 percent 
disability evaluation for a period of convalescence required 
by that surgery.  38 C.F.R. § 4.30 (1999).  A noncompensable 
evaluation has been assigned from February 1, 1998. 

During his hearing in June 1999, the veteran testified that 
he had local numbness and shooting pain in the area of the 
most recent hernia surgery.  He noted that during the that 
surgery, mesh was used to hold the hernia in place and that 
such mesh was essentially no different than a truss or belt.  

The veteran's testimony notwithstanding, there is no evidence 
of increased disability resulting from either hernia which 
would warrant a compensable rating since February 1, 1998.  
Although he complained of a couple of episodes of discomfort 
at the surgical wound site shortly after the surgery, the 
evidence shows that the wound itself was healing nicely and 
that the veteran was doing very well.  Since that time, the 
scars have been reported as well healed, and there is no 
medical evidence of any recurrence of either hernia or other 
objective symptomatology.  There is also no evidence that he 
has required any further treatment for either hernia, 
including the use of a truss or belt for support.  
Accordingly, the Board is of the opinion that from February 
1, 1998, the post-operative residuals of the veteran's 
hernias remain noncompensable. 

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the post-operative 
residuals of his bilateral hernias.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

While the veteran has testified that his service-connected 
post-operative residuals 
of bilateral hernias have impaired his current job 
performance, primarily by 
limiting the amount of weight he can lift, the rating 
schedule is not intended to compensate for a particular job 
impairment.  Notably, there is no documentation 
of work missed by the veteran, or adverse employment action, 
because of 

the post-operative residuals of his bilateral hernias.  
Although he was hospitalized on one occasion since service to 
repair a recurrence of his left inguinal hernia, there is no 
evidence that he has required frequent hospitalization for 
either hernia.  In essence, the record shows that the 
manifestations of that disability are those contemplated by 
the noncompensable evaluation which is based on the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  
Accordingly, the Board finds no reason for referral of this 
case to the Director of VA Compensation and Pension purposes 
for a rating outside the regular schedular criteria.


ORDER

Entitlement to service connection for gastrointestinal 
disability, including gastritis and Helicobacter pyloris 
infection, is denied.

Entitlement to a 10 percent evaluation for a recurrent 
postoperative left inguinal hernia, from November 13, 1997 
through November 17, 1997, is granted, subject to the 
applicable law and regulations governing the award of 
monetary benefits.

Entitlement to a compensable rating for the post-operative 
residuals of bilateral inguinal hernia disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

